                                                                                              KiLEO
                      United States District Court                                     '^■Sv^iSTRlcrcouR]
                                                                                             STRICT I
                                                                                              AI!RL'5TA/I D!V."
                                                                                              M. i » I -I f rf\/

                                 Southern District of Georgia
                                                                                      20I8NOVI3 PM3:57
     REHRIG PACIFIC COMPANY

                                                       Case No.
                                                                                    clerk.JJ..\IL CL^I/IW
                                                                      3:18-cv-OOOSS-DIS;h#p;
                Plaintiff

V.                                                     Appearing on behalf of
     POLYMER LOGISTICS (ISRAEL), INC.
     and POLYMER LOGISTICS, INC.                             Defendants

               Defendant                                                (PlaintifC^Defendant)



                                   ORDER OF ADMISSION

        It appearing to the Court that the requirements stated in LR S3.4 for admission
        pro hac vice have been satisfied, Petitioner's request to appear pro hoc vice in
        the United States District Court for the Southern Disti-ict of Georgia in the
        subject case is GRANTED. .

        This




                                                       UNITED STATES DISTRICT/MAGISTRATE JUD^


                                      Peter J. Cuomo
      NAME OF PETITIONER:


                                      Mintz Levin Cohn Feiris Glovsky and Popeo PC
            Business Address:
                                                              Firm/Business Name

                                      One Financial Center

                                                                  Street Address

                                                                   Boston              MA           02111

                                        Street Address (con't)          City          State                 Zip



                                                Mailing Address (if other tlian street address)


                                          Address Line 2              City          State                   Zip

                                      617-348-1854
                                       Telephone Number (w/ area code)             Georgia Bar Number

                Email Address:        pjcuomo@miutz.con
